
	
		I
		112th CONGRESS
		2d Session
		H. R. 5536
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Young of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the rate of duty on textile
		  fabrics of man-made fibers impregnated, coated, covered or laminated with
		  polyurethane.
	
	
		1.Certain textile fabrics of
			 man-made fibers impregnated, coated, covered or laminated with
			 polyurethane
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Textile fabrics of man-made fibers impregnated, coated, covered
						or laminated with polyurethane, of fabrics other than those specified in note 9
						to section XI, other than those of over 70 percent by weight of rubber or
						plastics(provided for in subheading 5903.20.25)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
